Title: John Hollins to Thomas Jefferson, 27 January 1811
From: Hollins, John
To: Jefferson, Thomas


          
            
              Dear sir
               9 O’Clock Sunday Eveng 27th Jany 1811
            
              Just recollecting that the post for your part of the Country leaves tomorrow morning, I have only time to own receipt of your esteemed respects of the 20th Inst, & that in conformity to your request I have purchased six tons of plaister in the lump, & shipped it on board a vessel about to depart for Richmond, the price still continues high, & the article much in demand; I wish most sincerely it may get safe & soon to hand, & give satisfaction, With best respects,  in which Mrs H joins me, to yourself & family, believe me very truly &c &c
            Jno Hollins
          
          
            
              
                6 tons plaister cost $14 ⅌ is
                $84
              
              
                Cartage to the Vessel
                2
              
              
                
                
 $86
 
              
            
             The bill ladg is sent to Gibson & Jefferson
          
        